The confessions of a defendant are admissible when they were voluntary, and inadmissible when they were not. But how can we look into the defendant's heart and see how it was? We have to look at the circumstances of each case and at human nature as we (494) know it to be, and judge what is reasonable about it.
The defendant was charged in his neighborhood with being a common thief. Notice had been given for a neighborhood meeting. They were to meet on Saturday. Before Saturday came the defendant went to one of the neighbors who was engaged in the movement and talked to him about it, and denied that he had had anything to do with the stealing which had been going on. The neighbor told him he would let him know about it next week. On Saturday the neighbors met, a dozen or more, "to consult as to what was to be done with the defendant about his stealing so much" — to use the language of the witness — "and they concluded that if he would leave the State and never return, they would not interrupt him." And they asked one of their number to tell him of it. And on Monday following the defendant fled, leaving his wife and children.
Now, what did the defendant have a right to apprehend from that public meeting? Not a prosecution, because that was not the way to set it on foot. And besides, it was not for one or any particular stealing, but for "stealing so much." They had adjudged him to be a common thief, out of the reach of the law, and they meant to deal with him under a law of their own. He would have known what to expect if prosecuted in court — conviction and punishment if guilty, or acquittal if innocent. But they had already convicted him by common consent of "stealing so much," and the punishment which they meant to inflict was not prescribed in any book. And nothing is so terrific to brute or man as the *Page 332 
mad pursuit by his own kind. If he had not left on Monday, and the neighbors had met again and arrested him, or "interrupted him," as their language was, would any one suppose he was in a condition for voluntary action? He would have known that it would do him no good to deny it, because before the meeting he had gone to one of them (495) and denied it; and yet after that they determined that he must leave, or be "interrupted," whatever that might mean.
The condition upon which he was not to be "interrupted" was, that he was to leave and "never return." But after an absence of a few months he did return to his father-in-law's, getting there before day, and in a few hours, early in the morning, his father-in-law had gathered a number of those same neighbors, and he found himself in their power.
Now, from what we know of human nature, what are we to assume was the state of his mind? Suppose him to be innocent, what would have been his apprehension? "They told me if I did not leave and never return they would mob me. I have returned, and there they are to mob me. I tried denying my guilt, and that did no good. It may be that if I will not irritate them by further denial, I may appease them by confession." And therefore when the prosecutor "went for him" — a cant phrase by which we understand, fiercely accosted him with the inquiry, "Are you not ashamed to try to break up an old man as I am by stealing his sheep and hogs?" the defendant "sat a second hanging down his head and said, `The first two hogs you lost, I did not get.'" The confession itself shows the state of his mind. It was neither a confession nor a denial. He was afraid to do either. "Which way I turn is death."
We are of the opinion that the confession ought not to have been admitted.
PER CURIAM.                                    Venire de novo.
(496)